Fourth Court of Appeals
                               San Antonio, Texas
                                   November 26, 2018

                                   No. 04-17-00645-CR

                                    Gloria R. PROO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2757A
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice



       The panel has considered the Appellant’s Motion to Withdraw Motion to Reschedule
Oral Argument, and the motion is DENIED.

It is so ORDERED on November 26, 2018.

                                                           PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court